IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                              October 24, 2007

                               No. 06-20607                Charles R. Fulbruge III
                            Conference Calendar                    Clerk


UNITED STATES OF AMERICA

                                                Plaintiff-Appellee

v.

WENDELL ALBOYD CORNETT

                                                Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:95-CR-265


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*
      Wendell Alboyd Cornett, federal prisoner # 04675-081, requests leave to
proceed in forma pauperis (IFP) on appeal. The district court denied Cornett’s
motion seeking a modification of his sentence, which was imposed in 1995, and
it also denied his motion to proceed IFP on appeal. In order to obtain leave to
proceed IFP, Cornett must show that he is a pauper, and he must raise a



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-20607

nonfrivolous issue. See Jackson v. Dallas Police Dep't, 811 F.2d 260, 261 (5th
Cir. 1986).
      Cornett argues that his sentence was imposed in violation of his
constitutional rights because it was increased based on facts not admitted by
him or found by the jury. He contends that the district court improperly applied
the Sentencing Guidelines and sentenced him beyond the maximum range
permitted under the Guidelines. Cornett asserts that he is actually innocent of
the sentence imposed, and he contends that the district court had authority to
correct his sentence under FED. R. CRIM. P. 35, 18 U.S.C. § 3742, and 28 U.S.C.
§ 1291.
      Because the law has no provision for a motion such as Cornett’s, his appeal
is “from the denial of a meaningless, unauthorized motion.” United States v.
Early, 27 F.3d 140, 142 (5th Cir. 1994). Cornett’s appeal is without arguable
merit and is thus frivolous. Howard v. King, 707 F.2d 215, 219-20 (5th Cir.
1983). Accordingly, Cornett’s request for leave to proceed IFP is denied, and the
appeal is dismissed. See 5TH CIR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED.




                                       2